J-S05023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TOMAS MCWATERS                             :
                                               :
                       Appellant               :   No. 1059 EDA 2020

        Appeal from the Judgment of Sentence Entered February 21, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000487-2019


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 27, 2021

        Tomas McWaters appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, following his convictions, after

a non-jury trial, of strangulation,1 simple assault,2 and recklessly endangering

another person (REAP).3 McWaters challenges the weight and sufficiency of

the evidence to support his convictions. Upon careful review, we affirm.

        This case arises from an altercation that occurred between McWaters

and the complainant, Yavah Briggs, on November 1, 2018. The trial court

summarized the facts as follows:

        [McWaters] and [Briggs] [] were once romantic partners who
        share a child. On the afternoon of November 1, 2018, [Briggs]
____________________________________________


1   18 Pa.C.S.A. § 2718(a)(1).

2   18 Pa.C.S.A. § 2701(a).

3   18 Pa.C.S.A. § 2705.
J-S05023-21


     was living with [McWaters] at 1735 North 53rd Street in the City
     and County of Philadelphia. After entering the house and greeting
     Malcolm, [McWaters’] grandmother’s boyfriend and Mikkell
     Brooks, [McWaters’] Uncle (“Brooks”), [Briggs] went upstairs and
     tried to open the door to [McWaters’] bedroom as she “normally
     would.” [Briggs] found the door locked and called to [McWaters]
     to open it. [McWaters] asked who was there, and [Briggs]
     responded that she had their baby and wanted to set the child
     down to avoid dropping her. From behind the locked door,
     [Briggs] heard the voice of Chanelle Adechokan [], whom she
     knew from their work together in the army.           [Briggs] told
     [McWaters] she did not “care what [he was] doing” and to “just
     let [her] come in and get [her] things and set the baby down.”
     [Briggs] heard the door unlock, and when she attempted to open
     it, someone was pushing back against it. [Briggs] worked her foot
     between the crack of the door and reminded [McWaters] for a
     third time that all she wanted was to set their baby down and get
     her bag. [McWaters] pushed back on the door with so much force
     that [Briggs] shouted that she was worried [McWaters] would
     break her foot.      Adechokan told [Briggs] to wait “a damn
     minute[],” and continued to hold the door to prevent [Briggs] from
     entering.

     When [McWaters] and Adechokan pushed back on the door again,
     [Briggs] nearly dropped her baby. Consequently, [Briggs] and
     Adechokan got into a verbal and physical altercation through the
     small crack in the door. In response, [McWaters] swung his arm
     through the crack and punched [Briggs] in the face. After [Briggs]
     finally struggled her way into the room to get her things, she
     managed to set down their baby on [McWaters’] bed just before
     [McWaters] “charged at [her]” and shoved her into the closet
     where she fell into a pile of wire hangers. While the hangers
     tugged and scratched [Briggs’] skin, [McWaters] tried to “stomp
     [her] face in the ground.” As [Briggs] struggled to get up,
     [McWaters] grabbed her by the neck, pulled her to the ground,
     and strangled her[. Briggs] testified that she could not breathe
     for “about three, four seconds.”

     Once [Briggs] was able to stand again, [McWaters] grabbed her
     by her neck, picked her up, and “choked[-]slammed her to the
     ground” where she landed hard on her back. [Briggs] could not
     breathe for “about five seconds this [second] time.” [Briggs]
     smacked [McWaters] across the face and Adechokan called
     [Briggs] “disrespectful” for slapping [McWaters] and threatened

                                   -2-
J-S05023-21


     to “knock [Briggs] the F out.” [Briggs] then lashed out and
     attempted to hit Adechokan, but was yanked back by [McWaters].
     The baby was on the bed during this altercation until Brooks finally
     came and removed her from the room.

     Malcolm told Adechokan to leave the house and advised [Briggs]
     to “stop putting [her] hands on [McWaters because] he’s a man.
     At some point in time[,] he’s going to get angry.” [McWaters]
     followed Adechokan outside the house, and [Briggs] followed
     [McWaters]. As they were arguing outside, [McWaters] continued
     to antagonize [Briggs] by pulling and dragging her around. To
     resist [McWaters], [Briggs] held onto a pillar supporting the roof
     on the porch, and [McWaters] “tr[ied] to yank [her] off...”
     [Briggs] told [McWaters] to “stop pulling [her before he] break[s]
     [her] arm,” and [McWaters] ignored her. [Briggs] pleaded with
     [McWaters] to “go and check on the baby” to no avail. When
     [McWaters] finally let her go, [Briggs] went inside alone to retrieve
     their baby from Brooks and gather her belongings.

     [Briggs] returned inside, and Malcolm handed her a phone to talk
     to [McWaters’] grandmother, Sherye Robbins []. Robbins asked
     [Briggs] what was going on at the house, and [Briggs] responded
     that [McWaters] was cheating on her, she’s “never coming back
     here,” and she would not be leaving their baby at [McWaters’]
     house any longer.      Robbins testified she could hear in the
     background “hollering, screaming, that ‘I’m going to get you.’”

     After returning the phone to Malcolm, who went back outside,
     [Briggs] saw [McWaters] leaning on the passenger’s side window
     of Adechokan’s car. [Briggs] approached to ask why [McWaters]
     was “so worried about [Adechokan]” when his daughter was inside
     and had just been nearly injured by his attack. Seeing [Briggs]
     walk towards the car, Adechokan suddenly tried to “pull off and
     almost hit [Briggs] with her car.” [McWaters] then “ran around
     the car and grabbed [Briggs] from behind,” hooking his elbow
     around her neck. [McWaters] strangled her a third time for “ten
     to fifteen” seconds, making this attack “one of the longest times
     he was choking [her].” When [McWaters] let [Briggs] go, she “had
     to really catch her breath.” Adechokan got out of her car and
     continued to accost and attempt to assault her, forcing [Briggs]
     to “move so [Adechokan] wouldn't hit [her],” and eventually she
     got back in her car and sped off.




                                     -3-
J-S05023-21


     [McWaters] then grabbed [Briggs] by the head and shoved her
     backwards. [Briggs] pushed [McWaters] back and “he got upset.”
     [McWaters] grabbed [Briggs] by the neck for the fourth time and
     slammed her into a metal box on a utility pole. [McWaters]
     strangled [Briggs] for “maybe seven, eight seconds” against the
     pole before finally letting her go. [McWaters] and Malcolm went
     back inside the house, leaving [Briggs] alone to stumble back
     inside, dizzy from the impact and feeling as though she “was going
     to pas[s] out.”

     After catching her breath, [Briggs] again tried to collect her and
     the baby’s belongings from [McWaters’] room, but [McWaters]
     was constantly “getting in her way.” [Briggs] tried to use her
     elbow to keep him away, but [McWaters] pushed her around his
     room, shoving her into the desk in the [corner]. When [Briggs]
     got up, [McWaters] pushed her again and slammed her down onto
     his bed, strangling her for the fifth and final time with one hand
     while raising the other as if to punch her. [Briggs] could not
     determine how long [McWaters] strangled her, but she could not
     breathe the entire time [McWaters] had his hand wrapped around
     her neck.      Cumulatively, [McWaters] strangled [Briggs] and
     obstructed her breathing for over twenty-five seconds. After this
     final attack, [Briggs] was able to finish packing up her belongings,
     get the baby from Brooks, and leave the [McWaters] house.
     Brooks helped [Briggs] carry her belongings outside and loaded
     her car. Before [Briggs] left to go to her mother’s, Brooks
     apologized to her, expressing sorrow she “had to go through this.”

     Once at her mother’s house, [Briggs] told her what [McWaters]
     had done. [Briggs’] mother called the police twice that day, being
     told both times that “somebody was coming out[, but] they never
     did.” The next morning, [Briggs] went to the hospital, where the
     police were called again and finally came to take a report.

     [Briggs’] injuries included bruises, abrasions, and scratches.
     [Briggs] told doctors she felt “dizzy, nauseous, and [she] had a
     really[,] really bad headache.” Additionally, she “really couldn’t
     move” because her body was so sore from the beatings. Doctors
     diagnosed [Briggs] with a concussion and told her she was “badly
     bruised internally.” [Briggs] suffered dizziness, nausea, and
     headaches for “maybe a week and a half [to] two weeks…” after
     the attacks. [Briggs] was also put on a “dead man’s profile” at
     her army job, meaning she could not do any “vigorous work” and
     [was] barred from completing her physical training. [Briggs] took

                                    -4-
J-S05023-21


      photographs of her injuries within a week of the assault which the
      Commonwealth entered into evidence without objection. The
      Commonwealth also entered [Briggs’] medical records, showing
      her concussion diagnosis and the extent of her other injuries,
      without objection.


Trial Court Opinion, 9/1/20, at 1-6 (internal citations omitted).

      The matter proceeded to a bench trial on November 1, 2019, after which

the trial court found McWaters guilty of strangulation, simple assault, and

REAP. On February 21, 2020, the court sentenced McWaters to eighteen to

thirty-six months’ incarceration and imposed a stay-away order against him

with regard to Briggs. McWaters filed a timely notice of appeal and Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.         McWaters

raises the following issues for our review:

      1. Was the evidence insufficient to sustain the guilty verdicts for
         strangulation, simple assault[,] and REAP, as [Briggs] was the
         aggressor throughout the altercation, did not have permission
         to be in the home at the time when she attacked [McWaters]
         and [Adechoken], and [McWaters] was attempting to restrain
         [Briggs] from attacking him and [Adechoken], using
         reasonable and lawful force to defend himself and [Adechoken]
         while in his own home?

      2. Were the guilty verdicts for strangulation, simple assault and
         REAP against the weight of the evidence as the evidence at
         trial was that [Briggs] was the aggressor who attacked
         [McWaters] and [Adechoken] while [McWaters] was using
         reasonable and justified force to restrain [Briggs] from
         physically attacking [McWaters] and [Adechoken]?

Brief of Appellant, at 7 (reordered for ease of disposition).

      With regard to McWaters’ sufficiency of the evidence claim, we note our

standard of review: we must determine whether the trier of fact could have

                                      -5-
J-S05023-21


established every element of each crime with which the defendant was

charged beyond a reasonable doubt. Commonwealth v. Swann, 635 A.2d

1103, 1104 (Pa. Super. 1994). In doing so, we view the evidence in the light

most favorable to the verdict winner, giving the Commonwealth the benefit of

all reasonable inferences to be drawn therefrom; we will not re-weigh the

evidence and substitute our judgment for that of the fact-finder.      Rivera,

supra at 495; Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super.

2014). Further, the Commonwealth may sustain its burden of proving every

element of the crime beyond a reasonable doubt through wholly circumstantial

evidence. Commonwealth v. Glass, 200 A.3d 477, 490 (Pa. Super. 2018),

citing Melvin, supra at 39-40.      The Commonwealth need not, however,

preclude every possibility of the defendant’s innocence. Id. The factfinder

may resolve any doubts surrounding a defendant’s guilt unless the evidence

is so weak and inconclusive that, as a matter of law, no probability of fact may

be drawn from the combined circumstances. Id. In doing so, the factfinder

must evaluate the entire record and consider all evidence received, and

remains free to believe all, part, or none of the evidence. Id.

      McWaters argues that the evidence was insufficient to sustain his

strangulation, simple assault, and REAP convictions because Briggs was the

initial aggressor throughout the altercation and had no permission to be in the

residence. See Brief of Appellant, at 20. McWaters further contends that

Briggs was the one who attacked him, and that he was merely using


                                     -6-
J-S05023-21


“reasonable and lawful force” in defending Adechokan and himself in

attempting to restrain Briggs. Id.

      A person commits strangulation when he knowingly or intentionally

impedes another person’s breathing or circulation by applying pressure to that

person’s throat or neck. 18 Pa.C.S.A. § 2718(a)(1). A person commits simple

assault if he “attempts to cause or intentionally, knowingly[,] or recklessly

causes bodily injury to another.” 18 Pa.C.S.A. § 2701(a)(1). Bodily injury is

an “impairment of physical condition or pain.” 18 Pa.C.S.A. § 2301. Finally,

a person commits REAP, a second-degree misdemeanor, by recklessly

engaging in conduct that places or may place another person in danger of

death or serious bodily injury. 18 Pa.C.S.A. § 2705. Serious bodily injury

constitutes that which creates a substantial risk of death, serious and

permanent disfigurement, or the protracted loss or impairment of any bodily

member or organ’s function. Id. REAP is a crime directed against reckless

conduct that poses a serious risk “to life or limb [that is] out of proportion to

any utility the conduct may have.” Commonwealth v. Vogelsong, 90 A.3d

717, 719 (Pa. Super. 2014). REAP is a crime of assault, the mens rea for

which requires a conscious disregard of a known risk of death or great bodily

harm. Commonwealth v. Hopkins, 747 A.2d 910, 916 (Pa. Super. 2000);

Commonwealth v. Trowbridge, 395 A.2d 1337, 1339 (Pa. Super. 1978).

      Viewing the evidence in the light most favorable to the Commonwealth

as verdict-winner, the record establishes that McWaters punched Briggs in the


                                      -7-
J-S05023-21


face, choked Briggs for three or four seconds, shoved Briggs, and attempted

to stomp her face into the ground. N.T. Waiver Trial, 11/1/19, at 18-24. While

Briggs fought with Adechokan, and again as Briggs attempted to leave,

McWaters choked Briggs for ten to fifteen seconds, during which Briggs was

unable to breathe. Id. at 25, 32. Outside, McWaters pushed Briggs’ head

with his hands. Id. at 33-35. As Briggs attempted to fight back, McWaters

pushed Briggs against a utility pole and choked her for seven or eight seconds.

Id. After Briggs went back into the house to retrieve her baby and belongings,

they began fighting again. Id. at 37-38. McWaters shoved Briggs into a desk

and swung and slammed her onto the bed, where he choked and punched her.

Id. The next morning, Briggs went to the hospital where she was diagnosed

with a concussion, abrasions, and internal bleeding. Id. at 42-43. Briggs’

symptoms    lasted   one   to   two   weeks,   and   she   was   given   physical

accommodations at work as a result of her injuries. Id. 43-44.

      The evidence of record demonstrates that McWaters knowingly or

intentionally impeded Briggs’ ability to breathe numerous times by choking

her for extended periods of time.      The evidence is therefore sufficient to

support his strangulation verdict. See 18 Pa.C.S.A. § 2718(a)(1). We agree

with the trial court that McWaters’ repeated instigation of the brutal violence,

paired with the extent of the injuries he caused Briggs, establish sufficient

evidence of his intent to cause bodily harm via strangulation. See Trial Court

Opinion 9/1/20, at 8; see also Glass, supra.           Accordingly, we reject


                                      -8-
J-S05023-21


McWaters’ argument that Briggs was the initial aggressor, and we conclude

the evidence is sufficient to support McWaters’ guilt with respect to

strangulation and simple assault. See Swann, supra.

      With respect to McWaters’ REAP conviction, his repeated strangulation

and closed-fist striking of Briggs demonstrate his intent to cause Briggs

serious bodily injury, satisfying the mens rea requirement of recklessness

necessary for conviction under 18 Pa.C.S.A. § 2705. See Hopkins, supra

747 A.2d at 916. Accordingly, the evidence is sufficient to uphold McWaters’

REAP conviction as well. See Swann, supra.

      Turning to McWaters’ weight of the evidence claim, it is well-settled that

such claims must first be raised with the trial judge.       Pa.R.Crim.P. 607.

Appellants must preserve weight claims in a post-sentence motion, by a

written motion before sentencing, or orally prior to sentencing.            Id.;

Commonwealth v. Priest, 18 A.3d 1235, 1239 (Pa. Super. 2011). Failure

to properly preserve the claim will result in its waiver, even if the trial court

addresses the issue in its opinion. Commonwealth v. Rivera, 238 A.3d 482,

497 (Pa. Super. 2020) (emphasis added), citing Commonwealth v.

Sherwood, 982 A.2d 483, 494 (Pa. 2009).

      Here, McWaters never filed a post-sentence motion or challenged the

weight of the evidence before the trial court, either orally or in writing.

Accordingly, by failing to preserve his weight claim under Rule 607, McWaters

has waived it. We therefore reject McWaters’ request that this Court consider


                                      -9-
J-S05023-21


this issue “in the interest of justice and judicial economy.”4   See Rivera,

supra. This claim has been waived, and thus we will not consider it.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2021




____________________________________________


4 McWaters argues that although trial counsel did not file post-sentence
motions attacking the weight of evidence claim, McWaters raised the issue in
his Rule 1925(b) statement, the trial court thoroughly considered it in its
opinion and district attorney’s brief, and that this Court should therefore
consider this issue “in the interest of justice and judicial economy.” Reply
Brief of Appellant, at 5.

                                          - 10 -